Citation Nr: 1116343	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from April 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

The issues of service connection for bilateral hearing loss and for a low back disorder, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2002 rating decision that denied service connection for a back disorder  was not appealed.

2.  Evidence received since the June 2002 rating decision, to include lay statements and the Veteran's testimony, constitutes new and material evidence and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence sufficient to reopen a previously denied claim for service connection for a back condition has been received.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The correspondence also provided the Veteran with notice of what evidence and information was necessary to reopen his previously denied claim for service connection for a low back injury condition and to establish entitlement to the underlying claim for the benefit sought on appeal.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

Reopening service connection for a low back disorder

The Veteran seeks service connection for lumbar radiculopathy and mechanical low 
back pain with degenerative changes at the L4-5 level, claimed as low back pain and lumbar radiculopathy.  In a rating decision dated in June 2002 the RO denied service connection for a back condition as the service treatment records were negative for chronic treatment or a diagnosis of a spine disability.  A notice of disagreement was not filed, and the decision became final.  38 C.F.R. § 3.104.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's current claim of service connection for a lumbar radiculopathy and mechanical low back pain with degenerative changes at the L4-5 level is based on the same factual bases as the time the case was last decided on the merits, new and material evidence is necessary to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the June 2002 rating decision included the Veteran's service treatment records which showed a complaint of low back pain.  There was no diagnosis.  A March 1988 discharge examination marked the Veteran's spine and other musculoskeletal systems as normal.

Subsequent to service, VA medical records include a November 2000 outpatient note that showed complaints of low back pain with intermittent pain radiating down the right and left leg.  An X-ray revealed narrowing at L5-S1 and the diagnosis was low back pain.  Subsequent X-rays revealed minor degenerative irregularity with minimal narrowed disc space at L4-L5 and L5-S1 probable minor disc degenerative changes, normal vertebral alignment and facet arthropathy at L5-S1.  

The evidence compiled since the June 2002 denial of the claim includes VA medical records dating from April 2008 to April 2009 which showed that the Veteran underwent a lumbar laminectomy in April 2008.  In July 2008, the Veteran reported a 20-year history of low back pain secondary to a fall.  The Veteran continued to seek treatment for low back pain with radiculopathy.  Also included was a January 2008 lay statement that reported that the Veteran fell from an A-frame used in training, and that he has had problems with his back since.  A January 2008 statement from a VA physician stated that he had treated the Veteran for longstanding low back problems from 1996 to 2003 which were reported to have occurred after a fall in the military.  During the May 2010 Board hearing the Veteran testified that he fell 20 to 30 feet from an A-frame.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board finds that it is new since it was not of record at the time of the June 2002 rating decision.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran incurred an injury in service and has had a continuity of symptoms since that reported injury in service.  It thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  New and material evidence having been found, the Veteran's claim for service connection for a low back disorder must be reopened.  38 C.F.R. § 3.156.  



ORDER

New and material evidence having been received, the Veteran's claim for service connection for a low back disorder is reopened, and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for a low back disorder, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of low back disorder present.  38 C.F.R. § 3.327. 

The Veteran also seeks service connection for bilateral hearing loss which he attributes to exposure to heavy equipment, arms fire, artillery, and explosives while in service.  The Veteran's Military Occupational Specialty (MOS) indicates that he was an engineer equipment operator.  During the May 2010 Board hearing, he testified that he was exposed to loud noise in service.
For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

A VA outpatient treatment record dated in April 2009 shows that the Veteran was found to have normal to moderate sensorineural hearing loss in each ear.  While such diagnosis is of record, the actual auditory thresholds at each of the above-stated frequencies were not provided.  As such, on remand the specific audiometric findings used to formulate the diagnosis must be obtained from the Houston VA Medical Center.  If the audiometric findings are unavailable, the Veteran should be scheduled for an additional VA audio examination so as to determine whether he currently meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.

Additionally, in May 2010, the Veteran also testified that he was recently issued hearing aids by VA on June 9, 2009.  A review of the record indicates that those records are not part of the Veteran's claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request all VA medical records from the Houston VA Medical Center dating from April 30, 2009, to include the aforestated audiology records.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  The RO/AMC shall request VA medical records dating from April 2009, to include audiometric findings from April 2009 and June 2009.  If no further treatment records exist, the claims file must be documented accordingly.  The RO/AMC shall also attempt to obtain any other evidence that is identified as relevant by the Veteran during the course of the remand, provided that any necessary authorization forms are completed. 

2.  If the audiometric findings demonstrating puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, and word recognition ability using the Maryland CNC test cannot be located, the RO/AMC shall arrange for the Veteran to be scheduled for a VA audiology examination so as to ascertain the nature and extent of his asserted bilateral hearing loss.  The entire claims file must be made available to the examiner, and all pertinent symptomatology and findings must be reported in detail. All indicated diagnostic tests and studies, to include an audiogram, must be accomplished.

Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.
The examiner must record a detailed history of inservice and post-service noise exposure.  The examiner must consider the competent statements of the Veteran and other lay statements of record as to the continuity of symptomatology since service.

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that any current bilateral hearing loss found on examination is related to the Veteran's period of active service, or to any incident therein.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any inservice noise exposure.  The examiner's attention is specifically directed to documentation in the claims file showing that the Veteran is service-connected for tinnitus, and that exposure to noise during service has been conceded by VA.

The examiner is directed to consider and reconcile findings of the additional audiological findings already of record.  A complete rationale for all opinions must be provided, citing the objective medical findings leading to the examiner's conclusion.

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination so as to assess the precise nature and etiology of his asserted low back disorder.    The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings reported in detail.  

The Veteran must be provided with an opportunity to describe symptoms associated with his low back since his discharge from active service.  The examiner should provide an opinion as to whether any back disorder found on examination is at least as likely as not (50 percent probability or greater) manifested as a result of the Veteran's period of active service, to include but not limited to his credible report that he was injured in service after falling off an A-frame.

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.  A complete rationale for all opinions must be provided.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


